UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6080


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DONALD EDWARD LEGGETT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:01-cr-00037-F-1)


Submitted:    April 23, 2009                  Decided:   May 5, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Edward Leggett, Appellant Pro Se. Anne Margaret Hayes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald    Edward   Leggett       appeals    from   the     district

court’s order denying his motion to reduce his sentence under 18

U.S.C. § 3582(c)(2) (2006).         We have reviewed the record and

find   no   reversible   error.     Accordingly,        we   affirm    for   the

reasons stated by the district court.                  See United States v.

Leggett, No. 7:01-cr-00037-F-1 (E.D.N.C. Jan. 6, 2009) (noting

that   Leggett’s     designation   as    a    career     offender     precluded

relief).    We dispense with oral argument as the facts and legal

contentions are adequately addressed in the materials before the

court and argument would not aid the decisional process.


                                                                       AFFIRMED




                                    2